Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY REPORTS THIRD QUARTER RESULTS NEW CEO SIGNALS LOWER CAPITAL SPENDING IN 2013 ON TRACK TO MEET 2 CALGARY, Alberta, October 30, 2012 – Talisman Energy Inc. (TSX:TLM) (NYSE:TLM) reported its operating and financial results for the third quarter of 2012. All values in this release are unaudited and in US$ unless otherwise stated. “Our third quarter results reflect the strengths and challenges of our portfolio. Underlying production increased 6% as a result of strong performance in Southeast Asia, Colombia and the Eagle Ford, and we expect to achieve our full-year production target,” said Hal Kvisle, President and Chief Executive Officer. “However, the financial benefit of these production gains is being offset by low natural gas prices in North America and lower production in the North Sea. “We are working toward a disciplined capital plan for 2013 in the range of $3 billion, smaller and more focused than we’ve seen in recent years. Our objective is to fund our most promising and profitable investment opportunities, focusing on near-term cash generation while at the same time keeping our balance sheet in good shape. We will provide more details in January after we complete our annual planning process.” 2012 Third Quarter Overview · Hal Kvisle appointed President and Chief Executive Officer on September 10, 2012. · Production from ongoing operations increased 6% over last year to 415,000 boe/d, driven by gas volumes in North America and liquids growth in Southeast Asia, Colombia and the Eagle Ford. Full-year production guidance remains unchanged. · Year-to-date cash flow1 is $2.3 billion, down 10% from last year, as low North American natural gas prices and lower North Sea production were partially offset by higher production in Southeast Asia. · The net loss of $731 million in the quarter is largely the result of $443 million in after-tax impairment charges, reflecting the impact of the company’s planned exit from Peru, ongoing uncertainty with the Yme development in Norway, the prohibitions on shale operations in Quebec, and declining reservoir performance at Rev in Norway. 1 The term “cash flow” is a non-GAAP measure. Please see advisories and reconciliations elsewhere in this news release. 1 · In Malaysia, Talisman is on track to assume operatorship of the new Kinabalu PSC in late December 2012. In Vietnam the HST/HSD development remains on schedule and on budget, with first oil projected for the second half of 2013. · The company continues to make progress toward closing the $1.5 billion UK joint venture agreement with Sinopec by year-end. · Talisman has decided to exit Peru in order to focus on near-term opportunities in its three core regions. · The company declared a quarterly dividend of US$0.0675 per common share. Corporate Update With the appointment of Hal Kvisle as CEO in September, Talisman is focusing on total shareholder returns and near-term profitability, in particular, generating reliable cash flow per share growth. To achieve this, Talisman has set four key priorities: · We will live within our means. We will set capital spending budgets that can be funded by operating cash flows. We will pay down debt, strengthen our balance sheet and build financial capacity to act opportunistically when attractive acquisition or development opportunities come our way. · We will focus our capital program on projects that come onstream more quickly and deliver sustainable cash flow over the longer term. We will reduce up front capital on high-risk exploration in multiple regions around the world. We will continue to explore, but in regions we know well and in a lower risk part of the exploration spectrum. · We intend to build and strengthen our three core regions – the Americas, Southeast Asia and the North Sea – and we will shed non-core assets and focus on our best properties in all three regions. · We will improve operational performance and reduce all aspects of our cost structure. We will do things better, faster and at lower cost, maintaining our focus on safe and responsible operating practices. 2 Financial Results September 30 Three Months Ended Nine Months Ended Cash flow2 ($ million) Cash flow per share2 Earnings (loss) from operations2 ($ million) ) Earnings (loss) from operations per share2 ) Net income (loss) ($ million) ) ) Net income (loss) per share ) ) Average shares outstanding – basic (million) Cash flow2 is down 10% year to date as low North American gas prices and lower North Sea production were partially offset by higher volumes in Southeast Asia. Cash flow2 is also lower relative to the second quarter as a result of an increase in oil inventories, which fluctuate quarter on quarter, as well as foreign exchange movements. Year-to-date earnings from operations2 were also down due to lower netbacks and higher DD&A charges. Earnings from operations2 were down from the second quarter primarily as a result of increased oil inventories and changes in foreign exchange rates. Net income was down relative to the corresponding period in 2011 largely as a result of asset impairments. This included one-time costs associated with events during the quarter, including the company’s planned exit from Peru, ongoing uncertainty at Yme in Norway, the prohibitions on shale operations in Quebec, and declining reservoir performance at the Rev field in Norway. The after-tax impairment charge for the quarter was $443 million. Exploration and development spending2 in the quarter was $893 million, down 13% from the previous quarter. Year-to-date exploration and development spending2 is $3 billion, and is expected to be approximately $4 billion in 2012. Net debt2 at the end of the third quarter was $4.5 billion. The company will use the proceeds from the UK Sinopec joint venture to maintain a strong balance sheet rather than repurchasing shares. 2 The terms “cash flow,” “cash flow per share” “earnings (loss) from operations,” “earnings (loss) from operations per share,” “exploration and development spending” and “net debt” are non-GAAP measures. Please see the advisories and reconciliations elsewhere in this news release. 3 Netbacks September 30 Three Months Ended Nine Months Ended Realized Asian gas price ($/mcf) Realized North American gas price ($/mcf) Total company sales price ($/boe) Total company netback ($/boe) Oil and liquids netback ($/bbl) Natural gas netback ($/mcf) WTI benchmark($/bbl) Brent benchmark ($/bbl) NYMEX benchmark ($/mmbtu) The company’s realized net natural gas price in Southeast Asia has averaged approximately $9/mcf over the past two years in sharp contrast to North America. Talisman’s realized net price of $57.19/boe was 13% lower than the same period in 2011 due to lower oil and liquids prices, as well as lower natural gas prices in North America.The company’s average gross netback was $27.87/boe, 21% lower than 2011. WTI oil prices averaged $92.22/bbl and Brent oil prices averaged $109.61/bbl during the quarter, essentially flat over the previous quarter. NYMEX natural gas prices increased 24% over the second quarter to $2.81 and continue to rise, having reached $3.60 in recent weeks. Production September 30 Three Months Ended Nine Months Ended Oil and liquids (mbbls/d) North America 26 23 27 22 Southeast Asia 39 34 42 33 North Sea 71 81 77 Other 23 23 23 22 Total oil and liquids (mbbls/d) Natural gas (mmcf/d) North America Southeast Asia North Sea 28 13 34 50 Other 43 35 41 33 Total natural gas (mmcf/d) Total (mboe/d) Less: Assets sold – North America (mboe/d) – 8 5 8 Production from ongoing operations (mboe/d) 4 Total production increased by 4% over the previous year, driven by increased gas volumes in North America (up 15,000 boe/d) and liquids growth in Southeast Asia and North America (up 8,000 boe/d). Production from ongoing operations increased by 6%. Volumes were lower relative to the second quarter due principally to planned maintenance activity in the North Sea and Southeast Asia. Production guidance for the year remains unchanged. North America Production September 30 Three Months Ended Nine Months Ended Shale (mmcfe/d) Marcellus Montney/pilots 78 44 74 56 Eagle Ford 90 32 83 23 Total shale (mmcfe/d) Conventional total, excluding assets sold (mboe/d) 72 79 76 82 Assets sold (mboe/d) – 8 5 8 Total NAO gas production (mmcf/d) Total NAO liquids production (mbbls/d) 26 23 27 22 Total NAO production (mboe/d) Talisman’s North American business delivered a strong quarter, with production averaging185,000 boe/d, up 11% from a year ago. Oil and liquids volumes increased by 13%, while natural gas production increased 10% from the same period last year. Production was down over the previous quarter due to asset sales, including 6,000 boe/d from West Whitecourt and Shaunavon, and natural declines in our conventional portfolio. Capital expenditure totaled $258 million, of which 86% was related to shale activity. Operating costs were down 29% over the previous quarter due to dispositions, the completion of prior-period Pennsylvania impact feeassessments in the second quarter, and adjustments made in the third quarter to prior period cost estimates. 5 In the Eagle Ford, the company continues to set new production records, averaging 15,000 boe/d(90 mmcfe/d) for the quarter. Liquids production averaged 8,800 bbls/d, up 21% from the second quarter due to the higher liquids content from the wells that came onstream. The company remains on target to reach full-year production of between 14,000 – 17,000 boe/d. Transition toward shared operatorship with Statoil is progressing, as per Talisman’s contractual obligations. Talisman will start to transfer operatorship of the eastern part of the play in 2013. The existing joint venture agreement remains in force, with each company continuing to hold a 50% share of the entire play area. In a depressed natural gas price environment, Talisman is maintaining its strategic, low-cost position in the Marcellus with limited capital spending. Reservoir performance continues to exceed expectations, with lower-than-predicted decline rates. At current minimal activity levels, production is expected to continue to decrease over the coming months. The Montney and other pilots are delivering as planned, with production up slightly over the previous quarter, averaging 78 mmcfe/d. In the liquids-rich Duvernay, the company has drilled and completed four wells and has test results from three. Given the prohibitions on shale drilling in Quebec, the company has no current plans to develop its assets in the province. As a result, Talisman has fully impaired its investment, amounting to $82 million after tax. Southeast Asia Production September 30 Three Months Ended Nine Months Ended Malaysia liquids (mbbls/d) 14 18 16 18 Malaysia gas (mmcf/d) Malaysia total (mboe/d) 32 38 36 37 Indonesia liquids (mbbls/d) 11 12 11 11 Indonesia gas (mmcf/d) Indonesia total (mboe/d) 78 79 79 76 Vietnam (mboe/d) 2 2 2 2 Australia (mboe/d) 12 2 13 2 Total (mboe/d) In Southeast Asia, third quarter production was in line with expectations at 124,000 boe/d, up 2% over the same quarter last year and down 5% from the previous quarter due to a planned turnaround at PM-3 CAA. Liquids production increased 15% over the same quarter in 2011, averaging 39,000 bbls/d. This was primarily due to the ramp up at Jambi Merang and a full quarter of production from Kitan compared to last year. Natural gas production for the quarter averaged more than 500 mmcf/d, with prices averaging $8.88/mcf. 6 In Malaysia, production averaged 32,000 boe/d, down 14% over last quarter due to planned maintenance activities. The Kinabalu transition plan is progressing well, and Talisman is on target to assume operatorship in December of this year. In Indonesia, underlying production increased by 5% over the same period last year due to the ramp up at Jambi Merang and increased volumes from Corridor, offset by the Suban unitization that occurred in December 2011. In Vietnam, production has remained steady at an average of 2,000 bbls/d. The HST/HSD development is progressing on schedule and on budget, with two jackets now installed and the drilling rig on location. Pipeline tie-ins and development drilling are in progress. First production is planned for the second half of 2013. The Kitan field in Australia/Timor Leste continues to exceed expectations, producing an average of 9,200 boe/d in the third quarter. North Sea Production (mboe/d) September 30 Three Months Ended Nine Months Ended UK 55 57 56 74 Norway 21 26 26 34 Total (mboe/d) 76 83 82 Production in the North Sea decreased by 8% relative to the same period last year. UK production was relatively flat while Norway was impacted by natural declines in Brage and Varg. Talisman is working toward closing its joint venture agreement with Sinopec by year-end. Sinopec has agreed to acquire a 49% equity interest in Talisman’s UK North Sea business for $1.5 billion. The joint venture will lead to further investment in the UK North Sea, which will improve operating performance, fund infill drilling and major projects, thereby extending field life and deferring decommissioning. During the quarter, the UK government announced a brownfield allowance for the Montrose Area Redevelopment project. Talisman received necessary approvals to commence development in October. The project involves integration of established fields and infrastructure with two undeveloped fields, Cayley and Shaw. The project will develop tie-backs to extend field life and provide additional infill drilling opportunities. Project costs will be approximately $750 million net to Talisman (post-Sinopec closing) and production is expected to start in 2016. Infill wells at Rev and Clyde were drilled and completed. The rig has moved to Varg to drill two wells on the field. Recent reservoir performance issues at Rev have led to an adjustment of reserves. The company has taken an after-tax impairment of $55 million. 7 During the third quarter, the decision was made to de-man the Yme platform for safety related reasons and it has not been re-manned. Management has conducted further analysis of the platform which indicated additional project uncertainty and resulted in an additional impairment of $497 million pre-tax ($125 million after-tax). This represents an impairment of the remaining book value of the property, plant and equipment of Yme, leaving a deferred tax asset of $521 million relating to the investment in the project. Management continues to work with all stakeholders to evaluate project options. Colombia In the foothills region, Equión brought two new Piedemonte wells onstream, with combined production of nearly 9,000 bbls/d gross condensate. Talisman anticipates that the development project to add additional gas compression and pipeline facilities at Piedemonte will move ahead following agreement with local labour groups. Also in the foothills region, the Huron-2 appraisal well in the Niscota block has now drilled through the first reservoir target, and log data is encouraging. The company expects to drill to a planned total depth of 18,500 feet to evaluate a second potential reservoir zone before testing the well. Talisman, like the rest of the industry, continues to experience delays in acquiring the necessary regulatory requirements to bring its CPO-9 and CPE-6 discoveries online. With permits in place, the company plans to resume drilling on Block CPO-9 by the end of the year. Exploration In the Kurdistan Region of northern Iraq, the company will focus on further testing of the Oligocene reservoir in the Kurdamir-2 exploration well, where light oil flowed in March 2012. Talisman completed testing of the Cretaceous and Eocene reservoirs and found oil. While the company was encouraged to find hydrocarbons within these zones, commercial flow rates were not achieved. Talisman has accelerated plans to drill a follow-up exploration well, Kurdamir-3, in early 2013 to evaluate the downdip extent of the oil pay in the Oligocene reservoir.The company also expects to commence a 3D-seismic program across the Kurdamir and Topkhana structures in late 2012. In Sierra Leone, Talisman spudded its first deepwater exploration well on the West African Transform Margin, where the company has a 30% working interest. Following disappointing exploration results, Talisman has decided to exit Peru in order to focus on near-term opportunities in its core areas. Common Share and Preferred Share Dividend Declaration The company has declared a quarterly dividend on the company’s common shares of US$0.0675 per share. The dividend will be paid on December 31, 2012 to shareholders of record at the close of business on November 19, 2012. The company has also declared a quarterly dividend of C$0.2625 on its Cumulative Redeemable Rate Reset First Preferred Shares, Series 1. The dividend will be paid on December 31, 2012 to shareholders of record at the close of business on November 19, 2012. 8 Talisman Energy Inc. is a global, diversified, upstream oil and gas company, headquartered in Canada. Talisman’s three main operating areas are North America, the North Sea and Southeast Asia. The company also has a portfolio of international exploration opportunities. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index. Talisman is listed on the Toronto and New York Stock Exchanges under the symbol TLM. Please visit our website at www.talisman-energy.com. For further information, please contact: Media and General Inquiries Shareholder and Investor Inquiries Phoebe Buckland LyleMcLeod, Vice-President External Communications
